
	
		VI
		110th CONGRESS
		1st Session
		S. 482
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Charles Nyaga.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law or any order,
			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Charles Nyaga shall be deemed to have been lawfully admitted to, and
			 remained in, the United States, and shall be eligible for issuance of an
			 immigrant visa or for adjustment of status under section 245 of the Immigration
			 and Nationality Act (8 U.S.C. 1255).
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 application for issuance of an immigrant visa or the application for adjustment
			 of status is filed with appropriate fees not later than 2 years after the date
			 of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa to
			 Charles Nyaga, the Secretary of State shall instruct the proper officer to
			 reduce by 1, during the current or subsequent fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of Charles
			 Nyaga’s birth under section 202(e) or 203(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1152(e), 1153(a)), as applicable.
			
